                             Case 20-18952-PDR                     Doc 6        Filed 08/21/20               Page 1 of 2

CGFI2 (03/30/20)
                                               United States Bankruptcy Court
                                                             Southern District of Florida
                                                               www.flsb.uscourts.gov
                                                                                                                  Case Number: 20−18952−PDR
                                                                                                                  Chapter: 11
In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
211, LLC
15800 Pines Boulevard
Hollywood, FL 33027
EIN: 27−0486312


                         NOTICE OF DEADLINE(S) TO CORRECT FILING DEFICIENCY(IES)
NOTICE IS HEREBY GIVEN TO THE DEBTOR that the above referenced case, which was filed on August 20, 2020, contains
one or more filing deficiency(ies) which must be corrected. Failure to correct a deficiency on or before the deadline posted
below the listed deficiency may result in the document(s) being stricken and/or dismissal of this case without further
notice. Deficiencies in items listed below may include failure to file the document, failure to sign the document, or failure to file
the document using the correct and/or current form that substantially conforms to an Official Bankruptcy Form. Links to all
required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms, instructions and guidelines are on
the court website www.flsb.uscourts.gov.

DEFICIENCY(IES) in your case: You must correct the following deficiency(ies) by the date indicated below each deficiency.

                     Schedules of assets and liabilities. The following schedules were not filed OR were not
                     filed using the correct and/or current Official Bankruptcy Form.
                     Deadline to correct deficiency: 9/3/20

                               Official Bankruptcy Form 206Sum, Summary of Your Assets and Liabilities −
                               Non−Individual
                               Official Bankruptcy Form 206A/B, Schedule A/B: Property − Non−Individual
                               Official Bankruptcy Form 206D, Schedule D: Creditors who Hold Claims Secured
                               By Property − Non−Inidividual
                               Official Bankruptcy Form 206E/F, Schedule E/F: Creditors Who Have Unsecured
                               Claims − Non−Individual
                               Official Bankruptcy Form 206G, Schedule G: Executory Contracts and Unexpired
                               Leases − Non−Individual
                               Official Bankruptcy Form 206H, Schedule H: Your Codebtors − Non−Individual

                     Declaration Concerning Debtor's Schedules (Official Bankruptcy Form 202, Declaration
                     Under Penalty of Perjury for Non−Individual Debtors) was not filed or was not signed. See
                     Bankruptcy Rules 1007 and 1009, and Local Rules 1007−2(B) and 1009−1(D).
                     Deadline to correct deficiency: 9/3/20


                                        Declaration not filed
                                        Declaration not signed
                                        Declaration must be filed with deficient schedules listed above

                     Statement of Financial Affairs (Official Bankruptcy Form 207 Statement of Your Financial
                     Affairs) not filed completely or was not signed. See Bankruptcy Rule 1007(b) and (c).
                     Deadline to correct deficiency: 9/3/20


                                        Statement not filed
                                        Statement not signed
                                        Statement incomplete

                     Names and addresses of equity security holders of the debtor not filed. See Bankruptcy
                     Rule 1007(a)(3).
                     Deadline to correct deficiency: 9/3/20
                         Case 20-18952-PDR              Doc 6      Filed 08/21/20         Page 2 of 2


Please also be advised of the following local requirement when correcting any deficiency related to filing of petitions,
schedules, statements or lists:

The Local Form "Debtor's Notice of Compliance with Requirements for Amending Creditor Information" (LF−04) and the Official
Bankruptcy Form "Declaration About an Individual Debtor's Schedules" must accompany the filing of any paper submitted
subsequent to the filing of the initial service matrix. [See Bankruptcy Rules 1007 and 1009, and Local Rules 1007−2(B) and
1009−1(D)]. If the paper you are filing to correct the deficiency requires you to amend your service matrix, please review the
"Clerk's Instructions for Preparing, Submitting and Obtaining Service Matrices" for additional format, fee and other requirements.

Dated:8/21/20                                                    CLERK OF COURT
                                                                 By: Lorenzo Rodriguez , Deputy Clerk
Copies to:   Debtor
             Attorney for Debtor
